DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Response to Amendment
	In Applicant’s Amendment filed on 08/24/2022 claims 1, 14-15 and 21 have been amended.  Claims 1, 4-6, 8-17 and 19-21 are pending for examination.  
Response to Arguments
	Applicant’s arguments filed on 08/23/2022 have been fully considered but they are considered moot.  Independent claims 14-15 and 17 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
	In the Applicant Arguments dated 08/24/2022, with regard to the 112(b) rejection to the terms “substantially” and “about”, Applicant argues that the terms are according to MPEP 2173.05(b) acceptable words of approximation as the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure.  Applicant’s Arguments, page. 6.  Applicant indicates that as further evidence, Applicant has submitted an inventor’s declaration under 37 CFR 1.132 establishing that one of ordinary skill in the art when reading the disclosure can ascertain the meaning of these words of approximation.  
	Examiner respectfully disagrees that the terms “substantially” and “about” are acceptable words of approximation as the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure.  With regard to the term “about”, Examiner respectfully submits that neither the specification nor the inventor’s declaration provide an indication as to what range is covered by the term about.  The inventor declaration recites, at paragraph 7, page 2, that “with respect to the angles modified by the term ‘about,’ it is common in the manufacturing fields that manufacturing processes have certain tolerances” and that “one of ordinary skill in the art, in view of the application’s disclosure, understand that ‘about X degrees’ for a pin angle in the context of patient stabilization encompasses the specified target pin angle and the range around the target that would yield a non-statistically significant differences in the physiological results experienced by the patient in terms of the pressure and bone penetration that is ultimately exerted on the head of the patient by the pin.” Though the declaration indicates that manufacturing processes have certain tolerances, neither the specification or declaration indicate what those tolerances are.  Further, neither the specification nor the declaration indicate the range around the specified target pin angle that would yield a non-statistically significant different in the physiological results.  Therefore, for at least these reasons the arguments are not persuasive.
With regard to the term “substantially”, Examiner respectfully submits that neither the specification nor the inventor’s declaration provide an indication as to which pressure values (claim 5) or which bone penetration depths (claim 6) are substantially equal.  The inventor declaration recites, at paragraph 7, page 3, that “with respect to the pressure and distance modified by the term ‘substantially equal,’ it is common in the manufacturing field that manufacturing processes have certain tolerances” and “those of ordinary skill in the art understand that a ‘substantially equal’ amount of pressure exerted on a patient by a pin, and/or a ‘substantially equal’ amount of bone penetration depth by a pin, encompasses the range of pressures and/or distances around a target that might result from the typical manufacturing tolerances for the involved equipment used with stabilizing the patient, i.e. the pins.”  Examiner respectfully submits that neither the specification or the declaration indicate what those tolerances are.  
The inventor declaration recites, at paragraph 7, page 3, that “those of ordinary skill in the art of the application’s disclosure understand that ‘substantially equal’ for a pressure exerted on a patient by a pin, and/or an amount of bone penetration achieved by a pin in the context of patient stabilization, encompasses a range around a specified value that would yield non-statistically significant differences in the physiological results experienced by the patient in terms of the pressure ultimately exerted on the patient and/or the bone penetration depth of the patient’s skull.”  Examiner respectfully submits that neither the specification nor the declaration indicate what the range is that would yield non-statistically significant differences in the physiological results.  
The inventor declaration recites, at paragraph 7, page 3, that “concerning the pressure, the equipment users refer to when determining the force being applied can require a degree of subjectivity of the user.”  The inventor declaration continues: “[f]or instance, a force adjuster might have markings that indicate a force based on the position of movable markings relative to a static reference point” and  “[d]etermining the alignment of the relative positions of such marking versus the reference point may differ from user to user to some extent based on their viewing angle and/or the subjectivity involved in pinpointing when the marking and reference point considered aligned.”  “Those of ordinary skill in the art appreciate this and would understand the term ‘substantially’ as used in the modifying the term ‘equal’….”
In response, Examiner respectfully submits that claim 5 recites, “the first pin angle and the second pin angle are configured such that  a pressure exerted on the head of the patient when stabilized is substantially equal.”  However, the declaration appears to be indicating that the alignment of markings between users to achieve the same indicated force may differ based on viewing angle and subjectivity involved.  This does not appear to provide an indication as to which pressure is considered to be substantially equal.  Therefore, for at least these reasons the arguments are not persuasive.
In the Arguments, Applicant asserts that the combined art of record fails to disclose or render obvious all the features recited in each independent claim.  Applicant argues that Tweardy simply describes the configuration of pin 10 with tip 14 and  simply states a general concept that the pin angle should be small enough to achieve bone penetration without the pin breaking easily.  Applicant’s Arguments, page 9.  Applicant argues that as established in the inventor’s declaration, nothing in the combined art of record suggest mixing and matching pins with differing pin angles within the same stabilization setup.  Applicant’s arguments, page 9.
Examiner respectfully disagrees.  As indicated in the Final Rejection dated 02/24/2022, Tweardy teaches multiple pin use as it indicates that skull pins of the present invention can be sold individually, to retrofit older halos or tongs (analogous skull clamp), or may be sold as a part of a kit (Tweardy, [0020]) and Tweardy teaches that the angle of the skull pin is for example about 40 degrees but can be in the range of 30-50 degrees, and that the angle must be chosen so that the angle is sufficiently small to be capable of holding the pin in place in the skull while not so small that the pin will break easily (Tweardy, [0017]-[0018]).  As Tweardy teaches use of multiple pins and Tweardy teaches a pin has a pin angle that must be chosen from a range of pin angles, as discussed above, it follows that Tweardy teaches an embodiment wherein the first pin angle and the second pin angle differ as the first pin angle and the second pin angle may be within the disclosed range of angles and are capable of holding the pin in place in the skull while not breaking and still differ.  Therefore, for at least this reason, the arguments are not persuasive. 
In the Arguments, Applicant asserts that the Office has failed to articulate a rationale as to why a person of ordinary skill in the art would have modified Edlauer in view of Tweardy, and instead the Office simply restates the comment from Tweardy as both the teaching and the rationale for modifying Edlauer and this does not satisfy the requirements of KSR for an articulated reasoning with rational underpinning to support a conclusion of obviousness.  Applicant’s arguments page 9. 
Examiner respectfully disagrees.  In the Final Rejection it was indicated that the rationale for modifying Edlauer is to provide an improved skull clamp where each pin is capable of holding the pin in place in the skull, while not so small that the pin will break easity (Tweardy, [0018])  Also, it was indicated that Tweardy teaches multiple pin use and that a pin may have an angle that is within a pin angle range. Thus, the argument is not persuasive for at least this reason.
Applicant further argues that even if there was a motivation to combine the teachings of Tweardy with Edlauer to modify the device of Edlauer, at most it suggest that the pins of the pin set of Edlauer ought to have pin angles that are small enough to achieve bone penetration while not easily breaking and that nowhere in Tweardy or elsewhere in the prior art record is it taught or suggested that different pin configurations ought to be used within the same skull clamp stabilization setup and furthermore done so to achieve balanced pinning pressures and/or bone penetration.  Applicant’s arguments, page 9.
Examiner respectfully disagrees.  As will be discussed below in further detail with regard to the rejections to claim 15 and 17, the combination of Edlauer in view of Cherry and in further view of Tweardy (with regard to claim 15) and Edlauer and Tweardy (with regard to claim 17), disclose a pinning pressure equilibrium or a pinning pressure among the first pin, the second pin and all structural limitations of the claims and thus are capable of the intended use of “to improve a pinning pressure equilibrium” as recited in claim 15 or “to improve a pinning pressure” as recited in claim 17.   Therefore, the argument is not persuasive for at least this reason.
Claim Objections
Claims 5 is objected to because of the following informalities:  Claim 5 recites, “such that a pressure exerted on the head of the patient when stabilized is substantially equal.”  However, it appears that it should recite “such that pressures exerted on the head of the patient when stabilized are substantially equal” as “a pressure” as currently recited cannot be substantially equal to itself.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force adjuster” in claims 1, 14 and 15 and 21.
Claim limitation “force adjuster” has been interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, because it uses a generic placeholder “adjuster” as a substitute for means coupled with functional language “force adjuster” without reciting  sufficient structure to achieve the function.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “force adjuster” described in the specification includes a torque screw  ([00018]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8-13 and 15-17 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 3, the term “substantially” in the limitation is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word substantially is not present).
Regarding claim 6, line 2, the term “substantially” in the limitation is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word substantially is not present).
Regarding claim 8, lines 2-3, the term “about” which occurs three times in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
Regarding claim 9, lines 2-3, the term “about” which occurs three times in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
Regarding claim 10, lines 4-5, the term “about” which occurs twice in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
Regarding claim 11, lines 2-3, the term “about” which occurs twice in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
Regarding claim 12, line 2, the term “about” which occurs in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present).
Regarding claim 13, line 2, the term “about” which occurs twice in the limitation is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, the limitation will be interpreted as “exactly” (i.e. as if the word about is not present.
Regarding independent claims 15, the second to last line, which recites, “to improve a pinning pressure equilibrium among the first pin, the second pin, and  the third pin” is indefinite.  It is unclear how “a pinning pressure equilibrium” may be improved.  Also, what is considered to be improved to one person may not be considered to be improved to another.  For the purposes of examination, the recitations will be interpreted as -- wherein a first pin of the plurality of pins located on the first side of the patient's head is non- uniform with a second pin and a third pin of the plurality of pins located on the second side of the patient's thereby providing a pinning pressure equilibrium among the first pin, the second pin, and the third pin--.
As claim 16 depends from claim 15, it is rejected for at least the same reason as claim 15.
Regarding claim 17, the second to last line and last line which recites “thereby improving a pinning pressure”, the recitation is indefinite.  It is unclear how “a pinning pressure” may be improved.  Also, what is considered to be improved to one person may not be considered to be improved to another.  For the purposes of examination, the recitations will be interpreted as “thereby providing a pinning pressure”.
As claims 19-20 depends from claim 17, the are rejected for at least the same reason as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 1, 4-6, 8-13, 21, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlauer (US 2009/0014011) in view of Cherry (US 5197965) and in further view of Tweardy (US 2002/0042618).
Regarding claim 14, Edlauer discloses a skull clamp 10  for stabilizing a head of a patient during a medical procedure (Mayfield type head clamp 10, [0082]), see annotated Fig. 2 below), 

    PNG
    media_image1.png
    607
    710
    media_image1.png
    Greyscale


wherein the skull clamp comprises: (a) a first arm, wherein the first arm comprises a first upright portion (annotated Fig. 2 above) connected with a first lateral portion (annotated Fig. 2 above); (b) a second arm (annotated Fig. 2 above), wherein the second arm comprises a second upright portion (annotated Fig. 2 above)-3-Serial No. 16/582,167 connected with a second lateral portion (annotated Fig. 2); (c) at least two pin assemblies 1,2, 3, 4 (annotated Fig. 2 above, pin assembly 1, 4; pin assembly 2, 4; pin assembly 3,4; framing elements 4 [0082]) connectable with the first or second arm (annotated Fig. 2, [0082]); (d) a plurality of pins 1, 2, 3 configured to engage a skull of the patient to stabilize the head of the patient (annotated Fig. 2, [0082]), wherein each of the pin assemblies has at least one pin of the plurality of pins (annotated Fig. 2), wherein a first number of pins on a first side of the patient's head is more or less than a second number of pins on a second side of the patient's head that is opposite to the first side of the patient's head (annotated Fig. 2); wherein a first pin of the plurality of pins located on the first side of the patient's head  comprises a first pin angle (annotated Fig. 2), and wherein a second pin and a third pin of the plurality of pins located on the second side of the patient's head each comprise a second pin angle (annotated Fig. 2), wherein the first pin angle and the second pin angle are defined by an intersection of a longitudinal axis (annotated Fig. 2) of the respective pins with an axis of the respective pins extending from a distal tip of the respective pins proximally along the respective pins (annotated Fig. 2 above).
Edlaurer discloses the invention as described above and appears to further disclose in Fig. 2 a force adjuster [connected to second upright portion] but Edlauer does not explicitly discloses a force adjuster to adjust an amount of force applied by the plurality of pins to the head of the patient.
Cherry teaches an analogous skull clamp (Fig. 1) having an analogous first arm 11 (fixed arm 11, see annotated Fig. 1 below) and an analogous second arm 12 (ratchet arm 12, col. 2, lines 7-21), an analogous at least two pin assemblies 19, 20 and  17, 18, 14, 15 connectable with the first or second arm (first pin assembly 19, 20 [pin carrier 19], pin 20; the pin carrier is threaded for axial movement in a threaded boss, col. 2, lines 7-21, Fig. 2; second pin assembly 17, 18, 14, 15 [skull pins 17, 18, sockets 14, 15], col. 2, lines 7-21, Fig. 2) and a  force adjuster 19 (pin carrier 19, col. 2, lines 7-31) to adjust an amount of force applied by the plurality of pins to the head of the patient (col. 2, lines 15-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a force adjuster to adjust an amount of force applied by the plurality of pins to the head of the patient of the skull clamp of Edlauer, as taught by  Cherry, in order to provide an improved skull clamp that facilitates seating the pins in the patient’s skull (Cherry, col. 2, lines 21 -31). 
Edlauer in view of Cherry discloses the invention as described above.  Edlauer in view of Cherry does not explicitly disclose wherein the first pin angle and the second pin angle differ.
Tweardy teaches an analogous first pin 10 and analogous second and third pins 10 (skull pin 10, [0013]) of an analogous skull clamp (Tweardy indicates the skull pins of the present invention can be sold individually to retrofit older halos or tongs [an analogous skull clamp], or may be sold as part of a kit, along with tongs or a halo, [0020]; Tweardy indicates the skull pin 10 is designed to be used within the industry standard halo or the industry standard tong ([0017]; Tweardy cites US 5961528 & US 5122132 which provide examples of industry standard halos or tongs that use multiple pins, see for example Fig. 1 of US 5961528; thus Tweardy discloses multiple pin use) wherein an analogous first pin angle and an analogous second pin angle of the second pin and third pin is defined by an intersection of a longitudinal axis of the respective pins with an axis of the respective pins proximally along the respective pins (see annotated Fig. 2 below showing an analogous pin angle), 

    PNG
    media_image2.png
    365
    832
    media_image2.png
    Greyscale


wherein the first pin angle and the second pin angle differ (Tweardy teaches that a pin angle must be chosen from a range of pin angles so that the angle is sufficiently small to be capable of holding the pin in place in the skull while not so small that the pin will break easily, [0017]- [0018]; As described above, Tweardy discloses multiple pin use, thus provides first, second and third pins;  Tweardy indicates that each pin may have a pin angle that is within a pin angle range; thus it follows that pins may have the same pin angles, different pin angles or a combination thereof; thus Tweardy teaches wherein the first pin angle and the second pin angle differ).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second pin angle of the second and third pins of the skull clamp of Edlauer in view of Cherry differs from the first pin angle of the first pin, as taught by Tweardy, in order to provide an improved skull clamp that facilitates each pin holding the pin in place in the skull, such that the pin will not break easily (Tweardy, [0018]).
Regarding claim 1, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses wherein the force adjuster is associated with only a select one of the pin assemblies (Cherry, Fig. 1 shows force adjuster 19 associated with only the analogous first pin assembly having pin 20, see also Cherry col. 2, lines 22-24)
Regarding claim 4, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as described above and further disclose wherein the second pin angle is smaller than the first pin angle (Tweardy teaches ranges of pin angles that must be chosen so that the angle is sufficiently small to be capable of holding the pin in place in the skull while not so small that the pin will break easily, [0018]; Tweardy contemplates multiple pins as described above; thus it follows that Tweardy teaches wherein the second pin angle is smaller than the first pin angle).
Regarding claim 5, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as described above and further disclose the first pin angle and the second pin angle are configured such that a pressure exerted on the head of the patient when stabilized is substantially equal (Force = pressure X area; the area of the first pin assembly [half the head] is equal to the area of the second pin assembly [other half of the head]; the maximum forces acting on pin 1 are in a range of about 400 N, Edlauer, [0091]; the maximum forces for pins 1 and 2 were within a range of about 200 N, Edlauer, [0092]; it follows that  a pressure exerted on the head is substantially equal where the first pin and the pair of pins each contact the head of the patient).  
Regarding claim 6, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses the first pin angle and the second pin angle (annotated Edlauer Fig. 2 above with regard to the claim 14 rejection) are configured such that the pins each have a substantially equal bone0101546.0722711- 18 - penetration depth when stabilizing the head of the patient (Pin 1 has a penetration depth less than 1.5 mm; pin 2 has a penetration depth less than or equal to 1.0 mm; and pin 3 has a penetration depth less than 1.0 mm; Edlauer, [0087]-[0089]; as pin 1 has a penetration depth of less than 1.5 mm it includes depth values that fall within the range of depth values for pins 2 and 3, for example a depth of 0.99 mm is a value within the depth ranges of pin 1, pin 2 and pin 3 3; there are overlapping ranges of pin depths meaning that equal pin depths for pins 1, 2 and 3 are disclosed).
Regarding claim 8, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses wherein the first pin angle and the second pin angle are each within the range of about 3 degrees to about 23 degrees with the difference between the first pin angle and the second pin angle is at least about 1 degree (see Tweardy annotated Fig. 2; Tweardy, [0018]; the angle of the longitudinal axis and the axis of the pin extending from a distal tip is between 15-25 degrees which falls within the range of about 3 degrees to about 23 degrees; also Tweardy teaches multiple pins [as described above] with a range of angles which may differ by at least about 1 degree (the range of 15 degrees to 25 degrees of Tweardy includes values which differ by 1 degree).

    PNG
    media_image2.png
    365
    832
    media_image2.png
    Greyscale

Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the first pin angle and the second pin angle of the combination of Cherry and Tweardy to be within claimed range of about 3 degrees to about 23 degrees with the difference between the first pin angle and the second pin angle is at least 1 degree,  as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification, [00038] recites “in some versions this range can be about 3 degrees to about 23 degrees”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, the combination of  Edlauer, Cherry and  Tweardy discloses the invention as described above according to claim 1 and further discloses the first pin angle and the second pin angle are each within the range of about 3 degrees to about 45 degrees (see annotated Fig. 2 of Tweardy above where 15-25 degrees fails within the range of 3 degrees to 45 degrees) with the difference between the first pin angle and the second pin angle is at least about 1 degree (the range of 15 degrees to 25  degrees of Tweardy includes values which differ by 1 degree) .
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the first pin angle and the second pin angle of  of the combination of Cherry and Tweardy to be within claimed range of about 3 degrees to about 45 degrees with the difference between the first pin angle and the second pin angle is at least 1 degree,  as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification, [00038] recites “in some examples, the first pin angle and the second pin angle are each within the range of about 3 degrees to about 45 degrees”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990
 Regarding claim 10, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and Edlauer further discloses wherein the amount of force applied by the first pin when stabilizing the head of the patient is between about 270 newtons and about 360 newtons (see annotated Edlauer Fig. 6 below).

    PNG
    media_image3.png
    659
    861
    media_image3.png
    Greyscale

	
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the amount of force applied by the first pin of the skull clamp of Edlauer/Cherry/Tweardy when stabilizing the head of the patient is between about 270 newtons and about 360 newtons as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification, [00021] provides “[b]y way of example only…the force applied by the pin assembly (100) can be between about 270 newtons and about 360 newtons” and “the precise amount of force used may be an amount such that pin (116) and pins (206) anchor in the bone of the skull, but without penetrating the entire way through the bone” and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses a force applied by each pin of the pair of pins when stabilizing the head of the patient is between about 135 newtons and about 180 newtons (see annotated Edlauer Fig. 6A above where the lower circled area includes a halfway point [150 N] between 100 and 200 newtons).
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a  force applied by each of the second and third pins of the skull clamp of Edlauer/Cherry/Tweardy when stabilizing the head of the patient is between about 135 newtons and 180 newtons  as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification, [00021] provides “the precise amount of force used may be an amount such that pin (116) and pins (206) anchor in the bone of the skull, but without penetrating the entire way through the bone” and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as described above and further disclose the second pin angle is greater than or equal to about 1 degree smaller than the first pin angle of the first pin (the pin angle range of 15 degrees to 25  degrees of Tweardy [0018] includes values which differ by 1 degree) .
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the second pin angle of the second and third pins of the skull clamp of the combination of Edlauer, Cherry and Tweardy is greater than or equal to about 1 degree smaller than the first pin angle of the first pin, as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification, [00038] recites, “the about 1 degree difference stated in the above example is non-limiting and merely one example of a difference in pin angle a1, a2 of pins (206) and pin (116)” and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, the combination of Edlaeur, Cherry and Tweardy disclose the invention as described above according to claim 1 and further discloses the second pin is between about 1 degree and about 5 degrees smaller than the first pin angle of the first pin  (the pin angle range of 15 degrees to 25 degrees of Tweardy [0018] includes values which differ by  between 1 degree and 5 degrees) .
Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the second pin angle of the second and third pins of the combination of Edlauer, Cherry and Tweardy is between about 1 degree and about 5 degrees smaller than the first pin angle of the first pin as Applicant has appeared to place no criticality on the claimed range (Applicant’s specification, [0038] recites various examples of the differences in pin angles between the first pin angle and the second pin angle) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges as disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 21, Edlauer in view of Cherry and in further view of Tweardy disclose the invention as describe above and further disclose wherein the force adjuster is oriented co-axially with a longitudinal axis of one of the pins of the plurality of pins (see Fig. 1 of Cherry where pin carrier 19 [force adjuster]  is coaxial with pin 20).
Regarding claim 15, Edlauer discloses a skull clamp 10 for stabilizing a head of a patient during a medical procedure (Mayfield type head clamp 10, [0082], see annotated Edlauer Fig. 2 above with regard to rejection of claim 14), wherein the skull clamp comprises: (a) a first arm, wherein the first arm comprises a first upright portion (annotated Fig. 2 above) connected with a first lateral portion (annotated Fig. 2 above); (b) a second arm (annotated Fig. 2), wherein the second arm comprises a second upright portion connected with a second lateral portion (annotated Fig. 2); -4-Serial No. 16/582,167 (c) at least two pin assemblies 1, 2, 3, 4,  (annotated Fig. 2 above, pin assembly 1, 4; pin assembly 2, 4; pin assembly 3, 4; framing elements 4, [0082]) connectable with the first or second arm (annotated Fig. 2, [0082]); (d) a plurality of pins 1, 2, 3 configured to engage a skull of the patient to stabilize the head of the patient (annotated Fig. 2, Edlauer [0082]), wherein each of the pin assemblies has at least one pin of the plurality of pins (annotated Fig. 2), wherein a first number of pins on a first side of the patient's head is more or less than a second number of pins on a second side of the patient's head that is opposite to the first side of the patient's head (annotated Fig. 2) and where a first pin of the plurality of pins is located on the first side of the patient’s head (annotated Fig. 2) and a second pin and a third pin of the plurality of pins is located on the second side of the patient’s head (annotated Fig. 2) and a pinning pressure equilibrium among the firs pin, the second pin, and the third pin (Force = pressure X area; the area of the first pin assembly [half the head] is equal to the area of the second pin assembly [other half of the head]; the maximum forces acting on pin 1 are in a range of about 400 N, Edlauer, [0091]; the maximum forces for pins 1 and 2 were within a range of about 200 N, Edlauer, [0092]; it follows that  a pressure exerted on the head is equal on each half of the head; thus Edlauer discloses a pinning pressure equilibrium among the first pin, the second pin, and the third pin).  
	Edlauer discloses the invention as described above appears to further disclose in Fig. 2 a force adjuster [connected to second upright portion] but does not explicitly disclose a force adjuster to adjust an amount of force applied by the plurality of pins to the head of the patient, wherein the force adjuster is associated with only a select one of the pin assemblies.
Cherry teaches an analogous skull clamp (Fig. 1) having an analogous first arm 11 (fixed arm 11, see annotated Fig. 1 below) and an analogous second arm 12 (ratchet arm 12, col. 2, lines 7-21), an analogous at least two pin assemblies 19, 20 and 18, 18, 14, 15 connectable with the first or second arm (first pin assembly 19, 20 [pin carrier 19], pin 20; the pin carrier is threaded for axial movement in a threaded boss, col. 2, lines 7-21, Fig. 2; second pin assembly 17, 18, 14, 15 [skull pins 17, 18, sockets 14, 15], col. 2, lines 7-21, Fig. 2) and a  force adjuster 19 (pin carrier 19, col. 2, lines 7-31) to adjust an amount of force applied by the plurality of pins to the head of the patient (col. 2, lines 15-31), wherein the force adjuster is associated with only a select one of the pin assemblies (see Fig. 1 of Cherry where pin 19 [force adjuster]  is coaxial with pin 20).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a force adjuster to adjust an amount of force applied by the plurality of pins to the head of the patient wherein the force adjuster is associated with only a select one of the pin assemblies of the skull clamp of Edlauer, as taught by Cherry, order to provide an improved skull clamp in order to provide an improved skull clamp that facilitates seating the pins in the patient’s skull (Cherry, col. 2, lines 21 -31). 
Edlauer in view of Cherry does not explicitly disclose wherein a first pin of the plurality of pins is non-uniform with a second pin and a third pin of the plurality of pins to improve a pinning pressure equilibrium among the first pin, the second pin, and the third pin.
Tweardy teaches an analogous plurality of pins 10 (first pin 10 and analogous second and third pins 10; skull pin 10, [0013]) of an analogous skull clamp (Tweardy indicates the skull pins of the present invention can be sold individually to retrofit older halos or tongs [an analogous skull clamp], or may be sold as part of a kit, along with tongs or a halo, [0020]; Tweardy indicates the skull pin 10 is designed to be used within the industry standard halo or the industry standard tong ([0017]; Tweardy cites US 5961528 & US 5122132 which provide examples of industry standard halos or tongs that use multiple pins, see for example Fig. 1 of US 5961528 ; thus Tweardy discloses multiple pin use) wherein a first pin of the plurality of pins is non uniform with a second pin and a third pin of the plurality of pins  (Tweardy teaches that a pin angle must be chosen from a range of pin angles so that the angle is sufficiently small to be capable of holding the pin in place in the skill while not so small that the pin will break easily, [0017]-[0018]]; As described above, Tweardy discloses multiple pin use, thus provides first, second and third pins;  Tweardy indicates that each pin may have a pin angle that is within a pin angle range; thus it follows that pins may have the same pin angles, different pin angles or a combination thereof; thus Tweardy teaches wherein the first pin angle and the second pin angle differ; thus it follows that Tweardy discloses where a first pin is non uniform with a second pin and a third pin, as the first pin having different angle is are non uniform with second and third pins having the same angle).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first pin of the plurality of pins of the skull clamp of Edlauer in view of Cherry located on the first side of the patient’s head is non-uniform with a second pin and a third pin of the skull clamp of Edlauer in view of Cherry located on the second side of the patient’s head, as taught by Tweardy, in order to provide an improved skull clamp that facilitates each pin holding the pin in place in the skull, such that the pin will not break easily (Tweardy, [0018]).
Edlauer in view of Cherry and in further view of Tweardy as combined discloses the invention as described above and further discloses wherein a first pin of the plurality of pins is non-uniform with a second pin and a third pin of the plurality of pins to improve a pinning pressure equilibrium among the first pin, the second pin, and the third pin (As described above, Tweardy discloses a first pin of the plurality of pins is non-uniform with a second pin and a third pin of the plurality of pins; as described above, Edlauer discloses a pinning pressure equilibrium among the first pin, the second pin, and the third pin; the combination discloses all of the structural limitations, thus it follows that the combination of Edlauer/Cherry and Tweardy is capable of the intended use of wherein a first pin of the plurality of pins located on the first side of the patient's head is non- uniform with a second pin and a third pin of the plurality of pins located on the second side of the patient's head to improve a pinning pressure equilibrium among the first pin, the second pin, and the third pin).
Regarding claim 16, Edlauer in view of Cherry and in further view of Tweardy discloses the invention as described above and further discloses (different angles of the first pin and the pair of pins [as disclosed in Tweardy, [0018]] implicitly will have different shapes).
Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlauer (US 20090014011) and in further view of Tweardy (US 2002/0042618).
Regarding claim 17, Edlauer discloses a skull clamp 10 for stabilizing a head of a patient during a medical procedure (Mayfield type head clamp 10, [0082], see annotated Edlauer Fig. 2 with regard to 103 rejection for claim 14), wherein the skull clamp comprises: (a) a first arm, wherein the first arm comprises a first upright portion connected with a first lateral portion (annotated Fig. 2 above); (b) a second arm, wherein the second arm (annotated Fig. 2) comprises a second upright portion connected with a second lateral portion (annotated Fig. 2); (c) at least two pin assemblies 1, 2, 3, 4  (annotated Fig. 2 above, pin assembly 1, 4; pin assembly 2, 4; pin assembly 3, 4; framing elements 4, [0082]) connectable with the first or second arm (annotated Fig. 2); and -5-Serial No. 16/582,167 (d) a plurality of pins 1, 2, 3  configured to engage a skull of the patient to stabilize the head of the patient (annotated Fig. 2, [0082]), wherein each of the pin assemblies has at least one pin of the plurality of pins (annotated Fig. 2), wherein a first number of pins on a first side of the patient's head is more or less than a second number of pins on a second side of the patient's head that is opposite to the first side of the patient's head (annotated Fig. 2), and, a first pin 7 on the first side of the patient’s head comprises a first tapered portion 11 having a first conical shape ([0085], Edlauer, annotated Fig. 5 below) with a first radius (Edlauer [0085], Fig 5),

    PNG
    media_image4.png
    372
    547
    media_image4.png
    Greyscale

a second pin 7 and a third pin 7 on the second side of the patient’s head (annotated Fig. 5 above, pin is an exemplary pin for clamp, [0083]-[0085]), each comprise a second tapered portion having a second conical shape with a second radius (Fig. 5, [0085]) a first contact area of the second pin and third pin (Fig. 2), a second contact areas of the first pin (annotated Fig. 2) when the skull clamp is used to stabilize the head of the patient ([0084]) and a pinning pressure among the first pin, the second pin, and the third pin ([0091]-[0092]).
Edlauer does not disclose wherein the second radius is smaller than the first radius.
Tweardy teaches an analogous plurality of pins 10 (of an analogous skull clamp (Tweardy indicates the skull pins of the present invention can be sold individually to retrofit older halos or tongs [an analogous skull clamp], or may be sold as part of a kit, along with tongs or a halo, [0020]; Tweardy indicates the skull pin 10 is designed to be used within the industry standard halo or the industry standard tong ([0017]; Tweardy cites US 5961528 & US 5122132 which provide examples of industry standard halos or tongs that use multiple pins, see for example Fig. 1 of US 5961528 ; thus Tweardy discloses multiple pin use) and a first analogous pin comprises a first tapered portion having a first conical shape with a first radius (Tweardy Fig. 2, [0017]-[0018]) and an analogous second pin and an analogous third pin each comprise a second tapered portion having a second conical shape with a second radius (Tweardy Fig. 2,[0017]- [0018]; as Tweardy discloses multiple pin use and a pin with a radius range) and that the second radius is smaller than the first radius (the radius of rounded end 38 is between 0.025 and 0.075 mm, preferably between 0.04 and 0.06, and more preferably about 0.05 mm; Tweardy, [0018]; the radius is chosen so that pin tip 14 does not slip out of the patient's bone, but yet the tip is structurally strong and stable, Tweardy, [0018]; The radius can be made larger or smaller than 0.05 mm, providing it meets these conditions Tweardy, [0018]; As described above, Tweardy discloses multiple pin use,  thus provides first, second and third pins;  Tweardy provides that each pin may have a radius that is within a radius range; thus it follows that pins may have the same radius, different radii or a combination thereof; thus it follows that Tweardy teaches that the second radius is smaller than the first radius).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second radius of the second pin and third pin of the skull clamp of Edlauer is smaller than the first radius of the first pin of the skull clamp of Edlauer, as taught by Tweardy, in order to provide an improved skull clamp where each pin does not fall out of the patient’s bone and yet is structurally strong and stable (Edlauer [0018]).
Edlauer in view of Tweardy discloses the invention as described above and further discloses wherein a first contact area of the second pin and the third pin is less than a second contact area of the first pin when the skull clamp is used to stabilize the head of the patient (the radius of rounded end 38 is between 0.025 and 0.075 mm, preferably between 0.04 and 0.06, and more preferably about 0.05 mm; Tweardy, [0018]; the radius is chosen so that pin tip 14 does not slip out of the patient's bone, but yet the tip is structurally strong and stable, Tweardy, [0018]; The radius can be made larger or smaller than 0.05 mm, providing it meets these conditions Tweardy, [0018], thus it follows that Tweardy provides that the first contact area [inserted lower portion] of the second pin and the third pin is smaller than the second contact area of the first pin where the radius of the contact area of each pin of the second and third of pins is smaller than the radius of the first pin) thereby improving a pinning pressure among the first pin, the second pin, and the third pin (As described above, Tweardy teaches that the contact area [inserted lower portion] of the second pin and the third pin is smaller than the contact area of the first pin; as described above Edlauer discloses a pinning pressure among the first pin, the second pin, and the third pin; the combination discloses all of the structural limitations, thus it follows that the combination of Edlauer/Tweardy is capable of the intended use of wherein a first contact area of the second pin and the third pin is less than a second contact area of the first pin when the skull clamp is used to stabilize the head of the patient thereby improving a pinning pressure among the first pin, the second pin, and the third pin as all the structural limitations are met).
Regarding claim 19, Edlauer in view of Tweardy discloses the invention as described above and Edlaeur further discloses wherein the first pin comprises a first circular area in cross section at a first penetration depth (see Edlauer Fig. 5, [0083]), and wherein each of the second and third pins comprise  a second circular area in cross section at the first penetration depth (Edlauer Fig. 5, exemplary pin is shown for use in the skull clamp, [0083]-[0085]; all pins have first circular area in cross section at a penetration depth).
Regarding claim 20, Edlauer in view of Tweardy further discloses wherein the second circular area is smaller than the first circular area (the radius of rounded end 38 is between 0.025 and 0.075 mm, preferably between 0.04 and 0.06, and more preferably about 0.05 mm; Tweardy, [0018]; The radius is chosen so that pin tip 14 does not slip out of the patient's bone, but yet the tip is structurally strong and stable, Tweardy, [0018]; The radius can be made larger or smaller than 0.05 mm, providing it meets these conditions Tweardy, [0018], thus it follows that Tweardy contemplates that the second circular area of each pin of the second and third pins is smaller than the first circular area of the first pin where the radius of the contact area of each pin of the pair of pins is smaller than the radius of the single pin).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786